Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00491-CR

                                 Felicia Renee AKINS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                   From the 213th District Court, Tarrant County, Texas
                               Trial Court No. 1250943D
                     The Honorable Louis E. Sturns, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 10, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice